Case 6:19-cv-02233-WWB-LRH Document 21 Filed 02/21/20 Page 1 of 13 PageID 146




                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                    ORLANDO DIVISION

  EMMACULATE REFLECTIONS, LLC,
  and KELLERMEYER BERGENSONS
  SERVICES, LLC

          Plaintiffs,

  v.                                                  CASE NO.: 6:19-cv-02233-WWB-LRH

  NABILA ALTMAN,

        Defendant.
  ___________________________________

  NABILA ALTMAN,

          Counter-Plaintiff,
  v.

  KELLERMEYER BERGENSONS
  SERVICES, LLC

        Counter-Defendant.
  ___________________________________/

       COUNTER-DEFENDANT KELLERMEYER BERGENSONS SERVICES, LLC’S
                   ANSWER AND AFFIRMATIVE DEFENSES

         Counter-Defendant Kellermeyer Bergensons Services, LLC (hereinafter “KBS”), by and

 through its undersigned counsel, hereby files and serves its Answer and Affirmative Defenses to

 Counter-Plaintiff Nabila Altman’s (hereinafter “Altman”) Counterclaims for Damages and

 Injunctive Relief and Demand for Jury Trial and states:

         As to the specific numbered allegations of Altman’s Counterclaims, KBS states:

         1.      KBS states that paragraph 1 contains Altman’s opinions to which no response is

 required and asks the Court to strike that statement altogether. To the extent a response is required,

 KBS denies the allegations in paragraph 1.




 6538266v.1
Case 6:19-cv-02233-WWB-LRH Document 21 Filed 02/21/20 Page 2 of 13 PageID 147




         2.     Admitted that Altman supervised cleaning crews that cleaned restaurants as part of

 her position with KBS; otherwise, denied.

         3.     Denied.

         4.     Denied.

         5.     Denied.

         6.     Admitted that Altman began a commercial cleaning service in direct competition

 with KBS in violation of her Non-Competition Agreement with KBS; otherwise, denied.

         7.     Denied.

         8.     Denied.

         9.     Denied.

         10.    Denied.

         11.    Admitted that Altman has brought claims for declaratory judgment, false

 advertising, defamation, tortious interference, and breach of contract. Denied that any violation

 occurred or that Altman is entitled to any relief whatsoever.

                                             PARTIES

         12.    Without knowledge; therefore, denied.

         13.    Admitted for jurisdictional purposes only.

         14.    Admitted that KBS acquired Emmaculate Reflections, LLC; otherwise, denied.

         15.    Denied.

                                 JURISDICTION AND VENUE

         16.    Admitted that jurisdiction is proper; however, it is denied that the substantive

 allegations regarding these claims have any merit whatsoever.




                                                  2

 6538266v.1
Case 6:19-cv-02233-WWB-LRH Document 21 Filed 02/21/20 Page 3 of 13 PageID 148




           17.   Admitted that jurisdiction is proper; however, it is denied that the substantive

 allegations regarding these claims have any merit whatsoever.

           18.   Admitted.

           19.   Admitted that venue is proper; however, it is denied that any unlawful acts or

 practices occurred.

                                   GENERAL ALLEGATIONS

           20.   Without knowledge; therefore, denied.

           21.   Without knowledge; therefore, denied.

           22.   Without knowledge; therefore, denied.

           23.   Without knowledge; therefore, denied.

           24.   Without knowledge; therefore, denied.

           25.   Admitted that Altman’s general responsibilities included identifying and soliciting

 new clients and supervising her team to maintain quality control; otherwise, denied.

           26.   Admitted that Altman worked as a Quality Control and Sales Senior Manager for

 Emmaculate Reflections, LLC (a KBS Company); otherwise, denied.

           27.   Denied.

           28.   Admitted that Altman’s position required travel; otherwise, denied.

           29.   Admitted that Altman’s position required her to answer her phone; otherwise,

 denied.

           30.   Admitted that Altman’s responsibilities were consistent with her position as a

 Quality Control and Sales Senior Manager; otherwise, denied.

           31.   Admitted that Altman’s responsibilities were consistent with her position as a

 Quality Control and Sales Senior Manager; otherwise, denied.


                                                  3

 6538266v.1
Case 6:19-cv-02233-WWB-LRH Document 21 Filed 02/21/20 Page 4 of 13 PageID 149




         32.    Without knowledge; therefore, denied.

         33.    Denied.

         34.    Admitted that Ms. Altman was entitled to commissions; otherwise, denied.

         35.    Denied.

         36.    Denied.

         37.    Denied that KBS failed to pay Altman her commissions. Without knowledge as to

 Altman’s alleged calculations; otherwise, denied.

         38.    Denied.

         39.    Admitted that Altman voluntarily resigned in May 2019; otherwise, denied.

         40.    Denied.

         41.    Denied.

         42.    Denied.

         43.    Denied.

         44.    Admitted that Altman tendered her resignation on May 26, 2019; otherwise, denied.

         45.    Denied.

         46.    Admitted that Altman created her own company called MCN Cleaning, LLC

 (“MCN”), which was in direct competition with KBS. Otherwise, without knowledge as to

 Altman’s intentions; therefore, denied.

         47.    Admitted that public records indicate that MCN has been dissolved. Denied that

 Altman was followed by KBS employees or a private investigator hired by KBS. KBS denies the

 remaining allegations in paragraph 47.

         48.    Denied.

         49.    Denied.


                                                4

 6538266v.1
Case 6:19-cv-02233-WWB-LRH Document 21 Filed 02/21/20 Page 5 of 13 PageID 150




         50.    KBS denies that it made any of the statements in paragraph 50 and its subparts;

 otherwise, denied.

         51.    Denied.

         52.    Denied.

         53.    Denied that any conduct on behalf of KBS caused Altman to close her business;

 otherwise, denied.

         54.    Denied as phrased.

         55.    KBS states that Emmaculate Reflections’ website speaks for itself; therefore, no

 response is required.

         56.    Denied.

         57.    Denied.

         58.    Denied as phrased.

         59.    Denied.

         60.    Denied.

         61.    Denied.

         62.    Admitted that restaurants and hotels receive other solicitations from commercial

 cleaning companies; otherwise, denied.

         63.    Denied.

         64.    Denied.

         65.    Denied.

         66.    Denied.

                                       COUNT I
                                DECLARATORY JUDGMENT

         67.    KBS incorporates and realleges paragraphs 1-66 as if fully set forth herein.

                                                 5

 6538266v.1
Case 6:19-cv-02233-WWB-LRH Document 21 Filed 02/21/20 Page 6 of 13 PageID 151




           68.    Admitted that Altman is subject to enforceable non-compete and non-solicitation

 restrictions.

           69.    Admitted that a dispute exists between KBS and Altman regarding the

 enforceability of the non-compete and non-solicitation restrictions. Denied that the restrictions are

 unenforceable.

           70.    Denied as phrased.

           71.    Denied.

           72.    Without knowledge; therefore, denied.

           73.    Denied.

           74.    KBS denies all allegations in paragraph 74 and its respective subparts; otherwise,

 denied.

           75.    Denied.

           76.    Admitted that Altman is seeking a declaration that the restrictive covenants are

 unenforceable under Florida law. KBS denies that the restrictive covenants are unenforceable and,

 therefore, seeks a declaration that the restrictive covenants that Altman is subject to are

 enforceable.

                                      COUNT II
                       FALSE ADVERTISING UNDER 15 U.S.C. § 1125(a)

           77.    KBS incorporates and realleges paragraphs 1-66 as if fully set forth herein.

           78.    Admitted that Altman directly competed with KBS in violation of her Non-

 Competition Agreement. Without knowledge as to Altman’s intent; therefore, denied. KBS denies

 all remaining allegations in paragraph 78.

           79.    Denied.

           80.    Denied.

                                                   6

 6538266v.1
Case 6:19-cv-02233-WWB-LRH Document 21 Filed 02/21/20 Page 7 of 13 PageID 152




         81.    Denied.

         82.    Denied.

         83.    Denied.

         84.    Denied.

         85.    Denied.

         86.    Denied.

         87.    Denied.

         88.    Denied.

         89.    Denied.

         90.    Denied.

         91.    Denied.

         92.    Denied.

         93.    Denied.

         94.    Denied that Altman is entitled to any relief whatsoever; otherwise, denied.

         95.    Denied.

                                        COUNT III
                                    DEFAMATION PER SE

         96.    KBS incorporates and realleges paragraphs 1-66 as if fully set forth herein.

         97.    Denied that KBS made any of the statements contained in paragraph 97 and its

 subparts; otherwise, denied.

         98.    Denied.

         99.    Denied.

         100.   Denied.

         101.   Denied.

                                                 7

 6538266v.1
Case 6:19-cv-02233-WWB-LRH Document 21 Filed 02/21/20 Page 8 of 13 PageID 153




         102.    Denied.

         103.    Denied.

         104.    Denied.

         105.    Denied.

         106.    Denied.

         107.    Denied that Altman is entitled to any relief whatsoever; otherwise, denied.

                                         COUNT IV
                                   TORTIOUS INTERFERENCE

         108.    KBS incorporates and realleges paragraphs 1-66 as if fully set forth herein.

         109.    Denied.

         110.    Denied.

         111.    Denied.

         112.    Denied.

         113.    Denied that Altman is entitled to any relief whatsoever; otherwise, denied.

                                           COUNT V
                                      BREACH OF CONTRACT

         114.    KBS incorporates and realleges paragraphs 1-45 as if fully set forth herein.

         115.    Paragraph 115 contains a legal conclusion for which no response is required.

         116.    KBS states that the language of Altman’s February 28, 2018 offer letter speaks for

 itself; therefore, no response is required.

         117.    Denied as phrased.

         118.    Denied as phrased.

         119.    Denied.

         120.    Denied.


                                                  8

 6538266v.1
Case 6:19-cv-02233-WWB-LRH Document 21 Filed 02/21/20 Page 9 of 13 PageID 154




         121.   Denied that Altman is entitled to any relief whatsoever; otherwise, denied.

                                      PRAYER FOR RELIEF

         KBS denies that Altman is entitled any of the requested relief following paragraph 121.

                                      JURY TRIAL DEMAND

         KBS demands a jury trial on all issues that are triable to a jury.

         All allegations of Altman’s Counterclaims not specifically admitted herein are denied.

         KBS, still urging and relying on matters hereinabove alleged, by way of further answer,

 further alleges in the alternative by way of affirmative defenses:

                                FIRST AFFIRMATIVE DEFENSE

         Altman fails to state a cause of action based upon her assertion that KBS advertised false

 and misleading representations about Altman. Specifically, Altman cannot demonstrate that any

 statement KBS allegedly made was “advertising” within the meaning of the Lanham Act.

                              SECOND AFFIRMATIVE DEFENSE

         Altman has failed to state a claim for punitive damages for KBS’s alleged tortious

 interference because Altman has not complied with Florida Statute § 768.72 in that she has not

 provided a reasonable basis for recovery of such damages. There is no reasonable showing by

 evidence in the record nor a proffer by Altman showing a reasonable basis for such damages.

                               THIRD AFFIRMATIVE DEFENSE

         To the extent that Altman has failed to mitigate her damages (if such damages exist),

 Altman is barred from recovering damages against KBS.




                                                   9

 6538266v.1
Case 6:19-cv-02233-WWB-LRH Document 21 Filed 02/21/20 Page 10 of 13 PageID 155




                              FOURTH AFFIRMATIVE DEFENSE

         Altman’s equitable claims are barred, in whole or in part, by the doctrine of unclean hands.

 Altman has materially breached her Non-Competition and Non-Solicitation Agreements she has

 with KBS, which are both valid and enforceable.

                               FIFTH AFFIRMATIVE DEFENSE

         To the extent that Altman has made allegations in her Counterclaims that KBS has made

 allegedly defamatory statements, Altman’s claim for defamation is barred because any statements,

 if they were made, were merely expressions of opinion made about Altman. Therefore, Altman is

 barred from any recovery from Defendant.

                               SIXTH AFFIRMATIVE DEFENSE

         KBS affirmatively asserts that all statements and comments by KBS about Altman, if any

 were made, were true and thus, cannot be the basis for a defamation action.

                             SEVENTH AFFIRMATIVE DEFENSE

         To the extent that Altman has made allegations in her Counterclaims or attempts to assert

 claims that KBS is vicariously liable for allegedly defamatory statements made by an employee,

 Altman’s claim for defamation is barred because any statements, if they were made, were

 qualifiedly privileged and the privilege was not abused. Therefore, Altman is barred from any

 recovery from KBS.

                              EIGHTH AFFIRMATIVE DEFENSE

         KBS has performed all of its contractual obligations.

                               NINTH AFFIRMATIVE DEFENSE

         KBS is entitled to attorneys’ fees and costs for the defense of Altman’s Counterclaims

 pursuant to the parties’ contractual agreement and because Altman’s Counterclaims are frivolous.


                                                 10

 6538266v.1
Case 6:19-cv-02233-WWB-LRH Document 21 Filed 02/21/20 Page 11 of 13 PageID 156




                               TENTH AFFIRMATIVE DEFENSE

         Altman’s claims are for economic loss and actions in tort are barred by the economic loss

 rule.



                              ELEVENTH AFFIRMATIVE DEFENSE

         Altman’s claims for injunctive relief are barred because Altman cannot show that she will

 suffer any irreparable harm from KBS’s actions.

                              TWELFTH AFFIRMATIVE DEFENSE

         Altman is estopped to pursue her claim or recover damages against KBS in that Altman’s

 conduct and/or representations, upon which KBS relied, caused KBS to change its position to its

 detriment.

                             THIRTEENTH AFFIRMATIVE DEFENSE

         Altman’s claims are barred, in whole or in part, because the alleged acts or omissions of

 KBS were not the proximate cause of the purported injuries and damages of Altman.

                             FOURTEENTH AFFIRMATIVE DEFENSE

         At the time and place alleged, Altman’s negligence was the sole cause or a contributing

 cause of her damages, if any, and her damages should be eliminated or reduced proportionately.

                             FIFTEENTH AFFIRMATIVE DEFENSE

         Altman’s injuries, if any, were caused or contributed to by parties for which KBS is not

 responsible, and KBS’s liability, if any, should be reduced proportionately in accordance with §

 768.81, Florida Statutes.

         KBS reserves the right to assert such additional affirmative and other defenses as may

 appear and prove applicable during the course of discovery and further litigation.


                                                 11

 6538266v.1
Case 6:19-cv-02233-WWB-LRH Document 21 Filed 02/21/20 Page 12 of 13 PageID 157




         WHEREFORE, KBS prays this Honorable Court, upon hearing hereof, enter judgment as

 follows:

         1.     Order that Altman takes nothing by her Counterclaims;

         2.     Dismiss Altman’s Counterclaims and any claim therein in its entirety with

         prejudice;

         3.     Order that judgment be entered in KBS’s favor;

         4.     Award KBS its attorney’s fees and costs against Altman pursuant to the applicable

         contracts and statutes;

         5.     Award costs to KBS pursuant to the Federal Rules of Civil Procedure; and

         6.     Award KBS such other relief to which it may show itself to be justly entitled.


                                              /s/    Phillip J. Harris
                                              PHILLIP J. HARRIS, FBN: 0044107
                                              pharris@constangy.com
                                              GREGG M. MORAN, FBN: 1011060
                                              gmoran@constangy.com
                                              MEGAN M. McGINN, FBN: 1018641
                                              mmcginn@constangy.com
                                              CONSTANGY, BROOKS, SMITH &
                                              PROPHETE, LLP
                                              100 North Tampa Street, Suite 3350
                                              Post Office Box 1840
                                              Tampa, Florida 33601-1840
                                              Telephone:     (813) 223-7166
                                              Facsimile      (813) 223-2515
                                              Service Email:      tampa@constangy.com
                                              Attorneys for Defendant




                                                12

 6538266v.1
Case 6:19-cv-02233-WWB-LRH Document 21 Filed 02/21/20 Page 13 of 13 PageID 158




                                  CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on this 21st day of February, 2020, I electronically filed the

 foregoing with the Clerk of Court by using the CM/ECF filing system, which will send a Notice

 of Electronic Filing, along with a true and correct copy of the foregoing via e-mail to the following:


         Jonathan E. Pollard, Esq.
         Christopher S. Prater, Esq.
         Pollard PLLC
         100 SE 3rd Avenue, Suite 601
         Fort Lauderdale, FL 33394
         Telephone:     (954) 332-2380
         jpollard@pollardllc.com
         cprater@pollardllc.com
         Attorney for Plaintiff




                                                /s/        Phillip J. Harris
                                                Attorneys for Defendant




                                                      13

 6538266v.1
